83919: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00121: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83919


Short Caption:CLARKE (ANTHONY) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):80130, 80130-COA, 80185, 83839


Lower Court Case(s):Washoe Co. - Second Judicial District - CR191352Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAnthony Clarke
					In Proper Person
				


Real Party in InterestThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





+
						Due Items
					


Due DateStatusDue ItemDue From


01/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/15/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


12/15/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus. (Exhibits attached) (SC)21-35777




12/15/2021MotionFiled Proper Person Motion for Leave to Proceed In Forma Pauperis. (SC)21-35778




01/03/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[We take no action on petitioner's motion for leave to proceed in forma pauperis filed on December 15, 2021.]  JH/RP/LS  (SC)22-00121





Combined Case View